Cite as 2022 Ark. App. 173
                    ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CV-21-323



                                                  Opinion Delivered April   20, 2022
KEITH DIXON
                                 APPELLANT
                                                  APPEAL FROM THE FAULKNER
V.                                                COUNTY CIRCUIT COURT
                                                  [NOS. 23DR-20-938 & 23DR-20-939]
HOLLY DIXON AND TYLER VAN DYKE
                       APPELLEES
                                                  HONORABLE H.G. FOSTER, JUDGE

                                                  REMANDED


                                  RITA W. GRUBER, Judge

        Keith Dixon filed this appeal from the Faulkner County Circuit Court’s entry of two

 final orders of protection in favor of his estranged wife and daughter. Because we cannot

 confirm our jurisdiction over the appeal, we must remand to the circuit court.

        The circuit court entered two final orders of protection—one in favor of Holly Dixon

 and one in favor of Tyler Van Dyke—on December 17, 2020. Dr. Dixon filed a timely notice

 of appeal in each case on January 14, 2021. Thus, pursuant to Ark. R. App. P.–Civ. 5(a), the

 record would have been due to be filed with this court ninety days later, on April 14, 2021.

 Dr. Dixon did not meet this deadline; rather, on March 10, 2021, he moved for an extension

 of time to lodge the record, which the court granted in an order entered March 15, 2021,

 stating as follows: “NOW on this day upon petition of the Respondent for an extension of

 time to lodge the transcript in this case until July 14, 2021, based upon the reasons set forth
by the Respondent, the Court finds that said petition should be granted.” The order contains

no other findings. Dr. Dixon lodged the record in this court on July 12, 2021.

       Although no party has raised the issue, timely filing of the record on appeal is a

jurisdictional requirement to perfecting an appeal, which we may raise sua sponte. Kinder v.

Kinder, 2021 Ark. App. 40, at 2, 617 S.W.3d 307, 308 (citing Rose Care, Inc. v. Jones, 355 Ark.

682, 687, 144 S.W.3d 738, 741 (2004)). We are obligated to ensure that we have jurisdiction

before we may act. Kinder, 2021 Ark. App. 40, at 2, 617 S.W.3d at 308.

       Rule 5 of the Arkansas Rules of Appellate Procedure–Civil governs the time for filing

the record on appeal. It provides in pertinent part as follows:

           (1) If any party has designated stenographically reported material for inclusion in
       the record on appeal, the circuit court, by order entered before expiration of the
       period prescribed by subdivision (a) of this rule or a prior extension order, may extend
       the time for filing the record only if it makes the following findings:

           (A) The appellant has filed a motion explaining the reasons for the requested
       extension and served the motion on all counsel of record;

          (B) The time to file the record on appeal has not yet expired;

          (C) All parties have had the opportunity to be heard on the motion, either at a
       hearing or by responding in writing;

           (D) The appellant, in compliance with Rule 6(b), has timely ordered the
       stenographically reported material from the court reporter and made any financial
       arrangements required for its preparation; and

           (E) An extension of time is necessary for the court reporter to include the
       stenographically reported material in the record on appeal or for the circuit clerk to
       compile the record.

Ark. R. App. P.–Civ. 5(b)(1) (2021).



                                              2
       The circuit court’s order granting Dr. Dixon’s petition for extension of time provides

only that it was granted “based upon the reasons set forth by the Respondent.” The court

made no findings as required by Rule 5. Our supreme court requires strict compliance with

the requirements of Rule 5(b) and has held that the granting of an extension is not “a mere

formality.” Ark. Dep’t of Hum. Servs. v. J.D., 2009 Ark. 209, at 2, 307 S.W.3d 585, 586.

       Accordingly, we must remand the matter to the circuit court for compliance with

Rule 5(b)(1).

       Remanded.

       HARRISON, C.J., and ABRAMSON, J., agree.

       Branscum Law Offices, by: Herby Branscum, Jr., and Elizabeth Branscum Burgess, for

appellant.

       LaCerra, Dickson, Hoover & Rogers, PLLC, by: Traci LaCerra, for appellees.




                                              3